 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     TANYA DUPLANTIER
 7
 8                   IN THE UNITED STATES DISTRICT COURT

 9                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,    )   Case No.   2:19-cr-101-GEB
11                                )
                                  )   STIPULATION AND [PROPOSED] ORDER
12   Plaintiff,                   )   TO AMEND SENTENCING DATE AND
                                  )   SCHEDULE OF DISCLOSURE
13   vs.                          )
                                  )   Date:   November 1, 2019
14   TANYA DUPLANTIER,            )   Time: 9:00 A.M.
                                  )   Judge: Hon. Garland E. Burrell,
15                                )   Jr.
     Defendant.                   )
16
17         IT IS HEREBY STIPULATED and agreed by and between McGregor

18   W. Scott, United States Attorney, through Matthew Thuesen,

19   Assistant United States Attorney, counsel for Plaintiff, and

20   Heather Williams, Federal Defender, through Assistant Federal

21   Defender Christina Sinha, counsel for Defendant Tanya

22   Duplantier, that the sentencing date and schedule of disclosure

23   (ECF 6) may be amended as follows:
24          Judgment and Sentencing Date:                          11/15/19
25          The Proposed Pre-Sentence Report Shall be              10/04/19
            Disclosed to Counsel No Later Than:
26
27          Counsel’s Written Objections to the Pre-Sentence       10/18/19
            Report Shall be Delivered to the Probation
28          Officer and Opposing Counsel no Later Than:
                                       -1-
 1
           The Pre-Sentence Report Shall be Filed with the      10/25/19
 2         Court and Disclosed to Counsel no Later Than:
 3         Motion for Correction of the Pre-Sentence Report     11/01/19
 4         Shall be Filed with the Court and Served on the
           Probation Officer and Opposing Counsel no Later
 5         Than:

 6         Reply or Statement of No Opposition:                 11/08/19
 7
         Probation has no opposition to the proposed changes.     The
 8
     parties therefore respectfully request the Court to amend the
 9
     sentencing date and schedule of disclosure accordingly.
10
11
                                   Respectfully submitted,
12
                                   HEATHER E. WILLIAMS
13                                 Federal Defender
14
     Date: September 3, 2019       /s/ Christina Sinha
15                                 CHRISTINA SINHA
                                   Assistant Federal Defender
16                                 Attorneys for Defendant
                                   TANYA DUPLANTIER
17
18
19   Date: September 3, 2019       MCGREGOR W. SCOTT
                                   United States Attorney
20
                                   /s/ Matthew Thuesen
21                                 MATTHEW THUESEN
                                   Assistant United States Attorney
22
                                   Attorney for Plaintiff
23
24
25
26
27

28
                                    -2-
 1                                ORDER

 2       The Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the

 4   parties’ stipulation in its entirety as its order.

 5
 6   IT IS SO ORDERED.

 7   Dated:   September 3, 2019

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                    -3-
